Citation Nr: 1227552	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  04-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury on a direct basis.

2.  Entitlement to service connection for a right shoulder disorder, as secondary to the Veteran's service-connected disabilities. 

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to August 1956. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2004 and March 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in March 2006, at which time it was remanded for further development.  The review of the record indicates that the RO/AMC substantially complied with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, in a July 2007 decision the Board denied the Veteran's claim.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  

In December 2008 the Court granted a joint motion by the Veteran and VA General Counsel, thereby vacating the Board's July 2007 decision and remanding the case for readjudication in compliance with the joint motion.  

In February 2010 the Board issued another decision, again denying the Veteran's claim.  The Veteran subsequently appealed that determination to the Court, which in November 2011 vacated the Board's February 2010 decision and once again remanded the case for readjudication. 

Since the 2010 Board decision, the RO obtained VA treatment records in connection with other claims; however, the last supplemental statement of the case (SSOC) on the right shoulder claim was issued a few years prior to the Board's 2010 decision.  Under 38 C.F.R. § 19.31, if the RO obtains pertinent evidence, it must issue a SSOC. The Board concludes a SSOC was not needed here, however, because the additional evidence was not pertinent.  The additional VA treatment records contain no relevant information concerning the right shoulder.  It would be pointless to remand the Veteran's case for issuance of a SSOC when the additional evidence has no bearing on adjudication of this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board also observes that the Veteran's attorney representative submitted additional argument in June 2012, after the last SSOC.  Therein, the Veteran requested that the Board remand his case to the Agency of Original Jurisdiction (AOJ) for review of newly submitted evidence.  A remand pursuant to 38 C.F.R. § 20.1304(c) is not legally required, however, because the attorney submitted argument, not evidence.  There is no new evidence that requires RO consideration, for the reason given above.  Therefore, the Board has no obligation to remand to the RO for initial consideration.  

The issues of entitlement to service connection for a neck disorder and a back disorder, as well as the issue of entitlement to service connection for a right shoulder disorder as secondary to the Veteran's service-connected left shoulder disorder, still require further development.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO in Lincoln, Nebraska.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not incur a right shoulder injury during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection a right shoulder disorder on a direct basis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for a right shoulder disorder.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The National Personnel Record Center (NPRC) indicated in July 1993 that there were no medical records on file and that the Veteran's military service fell in the fire-related time period.  NPRC also reported that the Veteran's dental and clinical records could not be reconstructed.  Also, in April 1994, NPRC indicated that there were no records from the Surgeon General's Office (SGO) for the Veteran's unit during 1955.  A May 1994 rating decision advised the Veteran that his service treatment records were unavailable and that his branch and period of service fell within the timeframe of records destroyed in the 1973 fire at NPRC.  He was also informed that there were no SGO records.  

In February 1997, VA received records from the William Beaumont Army Hospital reflecting that the Veteran was placed on medical hold from January 22, 1955, to March 23, 1955; however, these records do not detail the conditions for which the Veteran was treated.  Also, in May 1997, NPRC again reported that the Veteran's service treatment records were fire-related.  Thereafter, in an August 1997 letter to the Veteran, he was informed that VA did not have his service treatment records and that responses received from NPRC indicated that they were destroyed in a fire in 1973.  The Veteran was further advised that VA was able to obtain copies of the morning reports from the William Beaumont Army Hospital for the time period from January 1 through March 23, 1955, but that those records did not provide medical diagnoses or an indication of injuries.  Copies of the reports were provided to the Veteran.  No additional service medical records have been received or identified.  

In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

In 2010, the Board denied this claim, in part, based on lack of credible evidence of in-service injury.  No evidence has been obtained since the 2010 Board decision that changes this finding.  To be clear, even if the Veteran's allegations of shoulder pain are accorded full weight, his allegations as to incurring an injury to his right shoulder during service are not credible, and the claim fails on that basis.

The Veteran's allegations and reported history regarding having sustained an injury to his right shoulder in service are simply not credible.  Credibility is adjudicative, and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran filed his claim in November 2002, but that he first filed a claim for service connection for residuals from an in-service incident in June 1993.  At that time the Veteran only claimed service connection for his knee, shoulder and hip.  The Board notes that the Veteran did not specify for which shoulder he was claiming, but that subsequent development revealed that it was the Veteran's left shoulder, and not his right shoulder, that he alleged was injured in service.  Post-service medical records show complaints of bilateral shoulder pain beginning in the late 1970s, more than 20 years after his discharge from active service.  Of the records dated during the 1970s, none of them indicate that the Veteran reported injuring his right shoulder in service.  

During a July 1993 VA examination for the Veteran's neck and back claims, he provided detailed information regarding his in-service injury.  He reported that he was called in to break up a fight and was thrown down a flight of stairs twice, which injured his knees, right hip and left shoulder.  He did not mention any injury to his right shoulder, and no complaints were made regarding any current symptomatology pertaining to his right shoulder.  This fact is extremely persuasive.  It is reasonable to infer that as part of the Veteran filing claims for the residuals of the bodily injuries he received in the described incident, then he would claim all such injuries.  It is also reasonable to infer that if he had, in fact, also injured his right shoulder at that time, he would have reported such to the VA examiner when discussing his left shoulder.  The fact that he limited his history and complaints to the left shoulder is very persuasive evidence against his claim, now, that he also injured the right shoulder. 

Similarly, a report of contact dated in February 2003 reveals that the Veteran reported that he injured his knee, hip and shoulder when he was thrown down the stairs; no mention was made of a right shoulder injury.  Lay statements dated in April 2003 by M.M., L.P., B.H., and A.C. reflect that all had known the Veteran for a considerable amount of time and that the Veteran had been injured in the military.  No mention was made specifically pertaining to the Veteran's right shoulder.  

A general VA medical examination from October 2004 indicates that the examiner opined that the Veteran was not a strong historian.  The Veteran reported feeling that most of his symptoms were age-related, in the form of aches and pains.  No diagnosis pertaining to the right shoulder was made.  The examiner indicated that attempts to obtain responses from the Veteran to address more specific details were unsuccessful.  During another VA examination conducted in October 2005 the Veteran reported that he injured his knee, left shoulder and right hip in service.  No mention was made of a right shoulder injury.  

Based on a thorough review of the entirety of the evidence of record, the Board finds - as a factual matter - that the Veteran is not credible with regard to his allegations related to his right shoulder.  The evidence shows that the Veteran's statements have been inconsistent.  The Veteran's own reports of the in-service incident differ depending on what he is claiming and when he makes the report.  As noted above, when the Veteran initially filed his claim for residuals from that injury, he only claimed service connection for the knee, left shoulder and hip.  Although he gave a detailed report of the injury at the July 1993 VA examination, he failed to identify any symptomatology pertaining to the right shoulder.  The February 2003 report of contact also shows that the Veteran did not make any reference to his right shoulder.  The Veteran has claimed different injuries at different times, all purportedly related to the same incident.  Moreover, the October 2004 VA examiner determined that the Veteran was not a strong historian; attempts to obtain responses from the Veteran to address more specific details were unsuccessful.    

Here, the fact that the record shows that the Veteran has been inconsistent regarding the scope of his reported in-service injuries, and these inconsistencies weigh greatly against his credibility.  The Veteran is claiming disabilities resulting from an in-service injury sustained in 1955.  His failure to be a strong historian, particularly in light of the fact that more than 50 years have passed since the in-service incident, is persuasive in weighing against his credibility.  

Regardless of whether the Veteran is purposefully or unintentionally providing a false history, the ultimate conclusion is that his statements pertaining to an in-service injury to his right shoulder are simply not credible.  Because of the inconsistencies mentioned above, the Board finds that the Veteran's allegations have limited, if any, probative value.  Even accepting that the incident occurred as he states, there is no credible evidence showing the right shoulder was also injured at that time. 

As noted in the Board decision from February 2010, reports of right shoulder pain do not "constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d 1356 (Fed. Cir. 2001).  That is not, however, the basis of the denial of this claim.  This claim is denied based on the Board's conclusion that, as a factual matter, the Veteran's allegations of injuring his right shoulder during service are not credible, and, that therefore, there is absolutely no credible evidence of in-service disease or injury concerning the right shoulder.

The Veteran is competent to testify as to the events he experienced in service, including that he injured his right shoulder in service.  However, competency is very different than credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As noted, the Veteran's assertions of having injured his right shoulder in service are not credible.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for residuals of a right shoulder injury.  There is no doubt that can be resolved in his favor.  The only evidence of record indicating an in-service right shoulder injury are the Veteran's lay statements, and those statements are not credible.  Accordingly, the Board finds that service connection is not warranted.

VA's "duty to notify" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in July 2003 and August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  On appeal to the CAVC, the Veteran's private attorney has raised no concerns as to the adequacy of notice. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The National Personnel Record Center (NPRC) indicated in July 1993 that there were no medical records on file and that the Veteran's military service fell in the fire-related time period.  NPRC also reported that the Veteran's dental and clinical records could not be reconstructed.  Also, in April 1994, NPRC indicated that there were no records from the Surgeon General's Office (SGO) for the Veteran's unit during 1955.  All appropriate efforts were made to develop for these records, including alternate sources.  The Veteran was notified that his service records were not available and provided an opportunity to submit evidence.

In addition, the Veteran and his attorney have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  This particular claim has been within the jurisdiction of the Board or the Court for the past few years, and at no time has the Veteran or his attorney referenced any outstanding treatment records that needed to be obtained.

The Veteran has not been afforded a VA examination in support of his claim of entitlement to service connection for residuals of a right shoulder injury.  The Court, in its November 2011 decision, found that the Board had failed to consider the Veteran's competent reports of pain in deciding whether a VA examination was necessary.  In this regard, the Board notes that applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Court asked that the Board consider that the first McLendon prong may be satisfied by lay evidence of "persistent or recurrent symptoms of a disability."  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); McLendon, 20 Vet. App. at 81.  On review, the Board finds that the Veteran's reports of current right shoulder pain are competent and therefore satisfy the first prong of McLendon.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Nevertheless, the Board finds that prong (2) of the McLendon test has not been met.  In this regard, the evidence does not establish an in-service event, injury or disease which would support incurrence or aggravation.  There is insufficient evidence establishing that the Veteran injury his right shoulder in service.  As discussed in greater depth above, the Veteran's allegations regarding an in-service injury to his right shoulder are not credible.  His allegations are the only evidence in the record suggesting such an injury occurred.  Consequently, since his allegations are not credible, a VA examination is not required.  Having found the Veteran's reported history not credible, there is quite simply no foundation for a VA examiner to provide an opinion in this case.  

Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and has complied with the Court's request to provide additional reasons and bases as to whether an examination is needed in this case.  


ORDER

Entitlement to service connection for residuals of a right shoulder injury is denied.  


REMAND

The Veteran has also claimed entitlement to service connection for a neck disorder and a back disorder, asserting that his neck and back disorders are secondary to his service-connected disabilities.  Similarly, in an October 2010 brief, the Veteran's attorney representative asserted that secondary causation and aggravation was reasonably raised by the record with regard to the Veteran's right shoulder.  The Board finds that additional development is necessary with regard to those issues.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.

Specifically, the Board notes that an additional examination is necessary.  In its November 2011 decision the Court found that the Board had incorrectly failed to evaluate the Veteran's claims of entitlement to service connection for a neck disorder and back disorder on the basis of secondary service connection.  Secondary service connection is awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  The extent to which the Veteran's neck, back and right shoulder disorders may have been caused or aggravated by a service-connected disorder is still unclear. 

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the RO should schedule the Veteran for an additional examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for an appropriate examination to determine the precise nature and etiology of the Veteran's claimed neck, back and right shoulder disorders.  Any indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  

Following a thorough evaluation the examiner is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck, back and shoulder disorders were caused or have been aggravated by any of the Veteran's service-connected conditions.  An independent opinion must be expressed for each disorder identified.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran. 

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

2.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


